DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-3, 5-12 and 14-22 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (‘Byrne’ hereinafter) (Publication Number 20120221556) in view of Ito (Publication Number 20130097231) and further in view of Malabarba (Publication Number 20190005025).

As per claim 1, Byrne teaches
A system for context-aware content provision, comprising: (see abstract and background)
a processor; and a computer-readable storage medium storing instructions for causing the processor to: (paragraph [0025])
retrieve and normalise item metadata and semantic metadata; (information assets include descriptive metadata including name and set of semantic tags and normalize metadata to common form, paragraph [0043])

Byrne does not explicitly indicate “with reference to a provision target and a reference context; and select, based on the generated at least one value, a portion of the content items for provision to the provision target in association with the reference context”.
However, Ito discloses “with reference to a provision target and a reference context;” (current context of user including user state, paragraph [0045]; user terminal is target, paragraph [0069], [0076]), “and select, based on the generated at least one value, a portion of the content items for provision to the provision target in association with the reference context” (request for provision of content using current context, paragraph [0069], where it is noted that the current context is user state as shown in paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne and Ito because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing useful content to a user based on the current context of a user (Ito, paragraphs [0005]-[0006]). This gives the user the advantage of having convenient and timely access to useful sources of information.
Neither Byrne nor Ito explicitly indicate “at least one of relevance, timeliness, sentiment and confidence values”.
However, Malabarba discloses “at least one of relevance, timeliness, sentiment and confidence values” (semantic extraction may include additional metadata such as a confidence score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito and Malabarba because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a more efficient way to find relevant content items in content repositories by using graph searches where a semantic graph indexer extracts entities and performs semantic analysis on content items (see Malabarba, paragraphs [0002],[0025]). This gives the user the advantage of faster access to desired content.

As per claim 2,
Byrne does not explicitly indicate “the provision target is a group of users and the reference context includes environmental metadata of at least one of […] associated with the group of users”.
However, Ito discloses “the provision target is a group of users and the reference context includes environmental metadata of at least one of […] associated with the group of users” (current context of user including user state, paragraph [0045]; user terminal is target, paragraph [0069], [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne and Ito because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing useful content to a user based on the current context of a user (Ito, paragraphs [0005]-[0006]). This gives the user the advantage of having convenient and timely access to useful sources of information.
Neither Byrne nor Ito expressly show “national news, regional news, financial news, weather news, social media outputs and traffic updates”.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The selection in association with the reference context would be performed the same regardless of the type of metadata. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the claimed functions based on any type of metadata because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 3,
Byrne does not explicitly indicate “the provision target is an individual user and the reference context includes user metadata associated with the individual user”.
However, Ito discloses “the provision target is an individual user and the reference context includes user metadata associated with the individual user” (current context of user including user state, paragraph [0045]; user terminal is target, paragraph [0069], [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne and Ito because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing useful content to a user based on the current context of a user (Ito, paragraphs [0005]-[0006]). This gives the user the advantage of having convenient and timely access to useful sources of information.

As per claim 8,
Byrne does not explicitly indicate “a matching score is generated to generate each of the at least one of relevance, timeliness, sentiment and confidence values, the matching score based upon at least one of a matching term score, a matching category score and a matching relationship score, and the processor is caused to select the portion of the content items based on the generated matching score”.
However, Ito discloses “a matching score is generated to generate each of the at least one of relevance, timeliness, sentiment and confidence values, the matching score based upon at least one of a matching term score, a matching category score and a matching relationship score, and the processor is caused to select the portion of the content items based on the generated matching score” (scores calculated and the context-influence calculating unit arranges each value of each context, each value of each information selection criterion, paragraphs [0086]-[0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne and Ito because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing useful content to a user based on the current context of a user (Ito, paragraphs [0005]-[0006]). This gives the user the advantage of having convenient and timely access to useful sources of information.

As per claim 12,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (‘Byrne’ hereinafter) (Publication Number 20120221556) in view of Ito (Publication Number 20130097231) and further in view of Malabarba (Publication Number 20190005025) and further in view of Ramanan (Publication Number 20170164906).

As per claim 5, Byrne teaches
normalising the item metadata and the semantic metadata comprises (information assets include descriptive metadata including name and set of semantic tags and normalize metadata to common form, paragraph [0043]).
Neither Byrne, Ito nor Malabarba explicitly indicate “normalising at least one of terms and scores contained therein, and wherein score normalisation is based on linear scoring, and for positive scores, a normalised score is equal to a score to be normalised divided by a highest positive range value, and for negative scores, the normalised score is equal to the score to be normalised divided by a lowest negative range value”
However, Ramanan discloses “normalising at least one of terms and scores contained therein, and wherein score normalisation is based on linear scoring, and for positive scores, a normalised score is equal to a score to be normalised divided by a highest positive range value, and for negative scores, the normalised score is equal to the score to be normalised divided by a lowest negative range value” (paragraph [0225]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Ramanan because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a simplified method for determining an appropriate normalized score. This gives the user the advantage of more efficient use of expensive resources.

As per claim 14,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.


Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (‘Byrne’ hereinafter) (Publication Number 20120221556) in view of Ito (Publication Number 20130097231) and further in view of Malabarba (Publication Number 20190005025) and further in view of Manmatha et al. (‘Manmatha’ hereinafter) (Manmatha et al., "A formal approach to score normalization for meta-search," Proceedings of HLT, Vol. 2, 2002).

As per claim 6, Byrne teaches
normalising the item metadata and the semantic metadata comprises (information assets include descriptive metadata including name and set of semantic tags and normalize metadata to common form, paragraph [0043]).
Neither Byrne, Ito nor Malabarba explicitly indicate “normalising at least one of terms and scores contained therein and score normalisation is based on normal distribution scoring”.
However, Manmatha discloses “normalising the item metadata and the semantic metadata comprises normalising at least one of terms and scores contained therein and score normalisation is based on normal distribution scoring” (normalizing scores for meta-search by taking the distributions of the scores modeled using normal distribution, abstract, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Manmatha because using the steps claimed would have given those skilled in the art the tools to improve the invention by using appropriate normalization instead of ad hoc normalization schemes in search engines to improve performance (Manmatha, abstract). This gives the user the advantage of faster access to desired results.

As per claim 7, 
Neither Byrne, Ito nor Malabarba explicitly indicate “the at least one of relevance, timeliness, sentiment and confidence values is generated further based on performance-analysis data corresponding to the respective content item”.
However, Manmatha discloses “the at least one of relevance, timeliness, sentiment and confidence values is generated further based on performance-analysis data corresponding to the respective content item” (improved performance, abstract, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Manmatha because using the steps claimed would have given those skilled in the art the tools to improve the invention by using appropriate normalization in search engines to improve performance (Manmatha, abstract). This gives the user the advantage of faster access to desired results.

As per claims 15-16,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 6-7 and are similarly rejected.


Claims 9-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (‘Byrne’ hereinafter) (Publication Number 20120221556) in view of Ito (Publication Number 20130097231) and further in view of Malabarba (Publication Number 20190005025) and further in view of Voronkov et al. (‘Voronkov’ hereinafter) (Publication Number 20150186153).

As per claim 9,
Neither Byrne, Ito nor Malabarba explicitly indicate “a matching score is generated to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score and a matching relationship score, and the processor is caused to select the portion of the content items based on the generated matching score, and the matching term score is modified using a weighted score associated with the content item and a weighted score for the reference context”.
However, Voronkov discloses “a matching score is generated to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score and a matching relationship score, and the processor is caused to select the portion of the content items based on the generated matching score, and the matching term score is modified using a weighted score associated with the content item and a weighted score for the reference context” (paragraph [0018], where it is noted that neither Byrne, Ito, Malabarba nor Voronkov expressly show the various type of matching scores (i.e. “matching term”, “matching category” or “matching relationship”). However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The type of matching would be performed the same regardless because the type of matching is not explicitly defined.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to performing matching based on scores because the type of matching does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Voronkov because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying appropriate help articles based on context and content (Voronkov, background and summary). This gives the user the advantage of faster access to applicable help articles.

As per claim 10,
Neither Byrne, Ito nor Malabarba explicitly indicate “the matching category score modified using a category score associated with the content item and a category score for the reference context”.
However, Voronkov discloses “the matching category score modified using a category score associated with the content item and a category score for the reference context” (paragraph [0018], where it is noted that neither Byrne, Ito, Malabarba nor Voronkov expressly show the various type of matching scores (i.e. “matching term”, “matching category” or “matching relationship”). However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The type of matching would be performed the same regardless because the type of matching is not explicitly defined.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to performing matching based on scores because the type of matching does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Voronkov because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying appropriate help articles based on context and content (Voronkov, background and summary). This gives the user the advantage of faster access to applicable help articles.

As per claim 11,
Neither Byrne, Ito nor Malabarba explicitly indicate “a matching score is generated to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score and a matching relationship score, and the processor is caused to select the portion of the content items based on the generated matching score, and the matching relationship score is modified using a relationship score associated with the content item and a relationship score for the reference context”.
However, Voronkov discloses “a matching score is generated to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score and a matching relationship score, and the processor is caused to select the portion of the content items based on the generated matching score, and the matching relationship score is modified using a relationship score associated with the content item and a relationship score for the reference context” (paragraph [0018], where it is noted that neither Byrne, Ito, Malabarba nor Voronkov expressly show the various type of matching scores (i.e. “matching term”, “matching category” or “matching relationship”). However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The type of matching would be performed the same regardless because the type of matching is not explicitly defined.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to performing matching based on scores because the type of matching does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Voronkov because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying appropriate help articles based on context and content (Voronkov, background and summary). This gives the user the advantage of faster access to applicable help articles.

As per claim 17,
Neither Byrne, Ito nor Malabarba explicitly indicate “the normalising step further comprises normalising at least one of terms and scores contained therein, the method further comprising the steps of generating a matching score to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score or a matching relationship score, and selecting the portion of the content items based on the generated matching score”.
“the normalising step further comprises normalising at least one of terms and scores contained therein, the method further comprising the steps of generating a matching score to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score or a matching relationship score, and selecting the portion of the content items based on the generated matching score” (paragraph [0018], where it is noted that neither Byrne, Ito, Malabarba nor Voronkov expressly show the various type of matching scores (i.e. “matching term”, “matching category” or “matching relationship”). However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The type of matching would be performed the same regardless because the type of matching is not explicitly defined.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to performing matching based on scores because the type of matching does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Voronkov because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying appropriate help articles based on context and content (Voronkov, background and summary). This gives the user the advantage of faster access to applicable help articles.

As per claim 18,
Neither Byrne, Ito nor Malabarba explicitly indicate “the normalising step further comprises normalising at least one of terms and scores contained therein, the method further comprising the steps of generating a matching score to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score or a matching relationship score, and selecting the portion of the content items based on the generated matching score, and further comprising the step of modifying the matching term score based on a weighted score associated with the content item and a weighted score for the reference context”.
However, Voronkov discloses “the normalising step further comprises normalising at least one of terms and scores contained therein, the method further comprising the steps of generating a matching score to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score or a matching relationship score, and selecting the portion of the content items based on the generated matching score, and further comprising the step of modifying the matching term score based on a weighted score associated with the content item and a weighted score for the reference context” (paragraph [0018], where it is noted that neither Byrne, Ito, Malabarba nor Voronkov expressly show the various type of matching scores (i.e. “matching term”, “matching category” or “matching relationship”). However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The type of matching would be performed the same regardless because the type of matching is not explicitly defined.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to performing matching based on scores because the type of matching does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Voronkov because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying appropriate help articles based on context and content (Voronkov, background and summary). This gives the user the advantage of faster access to applicable help articles.

As per claim 19,
Neither Byrne, Ito nor Malabarba explicitly indicate “the normalising step further comprises normalising at least one of terms and scores contained therein, the method further comprising the steps of generating a matching score to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score or a matching relationship score, and selecting the portion of the content items based on the generated matching score, and further comprising the step of modifying the matching category score based on a category score associated with the content item and a category score for the reference context”.
However, Voronkov discloses “the normalising step further comprises normalising at least one of terms and scores contained therein, the method further comprising the steps of generating a matching score to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score or a matching relationship score, and selecting the portion of the content items based on the generated matching score, and further comprising the step of modifying the matching category score based on a category score associated with the content item and a category score for the reference context” (paragraph [0018], where it is noted that neither Byrne, Ito, Malabarba nor Voronkov expressly show the various type of matching scores (i.e. “matching term”, “matching category” or “matching relationship”). However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The type of matching would be performed the same regardless because the type of matching is not explicitly defined.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to performing matching based on scores because the type of matching does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Voronkov because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying appropriate help articles based on context and content (Voronkov, background and summary). This gives the user the advantage of faster access to applicable help articles.

As per claim 20,
Neither Byrne, Ito nor Malabarba explicitly indicate “the normalising step further comprises normalising at least one of terms and scores contained therein, the method further comprising the steps of generating a matching score to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score or a matching relationship score, and selecting the portion of the content items based on the generated matching score, and further comprising the step of modifying the matching relationship score based on a relationship score associated with the content item and a relationship score for the reference context”.
However, Voronkov discloses “the normalising step further comprises normalising at least one of terms and scores contained therein, the method further comprising the steps of generating a matching score to generate each of the at least one values, the matching score based upon at least one of a matching term score, a matching category score or a matching relationship score, and selecting the portion of the content items based on the generated matching score, and further comprising the step of modifying the matching relationship score based on a relationship score associated with the content item and a relationship score for the reference context” (paragraph [0018], where it is noted that neither Byrne, Ito, Malabarba nor Voronkov expressly show the various type of matching scores (i.e. “matching term”, “matching category” or “matching relationship”). However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The type of matching would be performed the same regardless because the type of matching is not explicitly defined.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to performing matching based on scores because the type of matching does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Voronkov because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying appropriate help articles based on context and content (Voronkov, background and summary). This gives the user the advantage of faster access to applicable help articles.


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (‘Byrne’ hereinafter) (Publication Number 20120221556) in view of Ito (Publication Number 20130097231) and further in view of Malabarba (Publication Number 20190005025) and further in view of Boss et al. (‘Boss’ hereinafter) (Publication Number 20190026367).

As per claim 21,
Neither Byrne, Ito nor Malabarba explicitly indicate “generating the at least one value comprises generating a confidence value and at least one of relevance, timeliness, sentiment and relation values with reference to a provision target and a reference context, the confidence value indicating a degree of confidence that a score associated with one of relevance, timeliness, sentiment or relation values is to be used or modified”.
However, Boss discloses “generating the at least one value comprises generating a confidence value and at least one of relevance, timeliness, sentiment and relation values with reference to a provision target and a reference context, the confidence value indicating a degree of confidence that a score associated with one of relevance, timeliness, sentiment or relation values is to be used or modified” (the sentiment identified can have a confidence level associated with it, where based on confidence level the sentiment can be confirmed or rejected, paragraph [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Byrne, Ito, Malabarba and Boss because using the steps claimed would have given those skilled in the art the tools to improve the invention by automatically navigating to specific scenes in a video based on cognitive insights (see Boss, paragraphs [0001]-[0002]). This gives the user the advantage of more ease in finding desirable parts in a video.

As per claim 22,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 21 and is similarly rejected.


Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
The applicant argues that “[t]he claimed features address a problem in the field of news content delivery systems that customization of content selection is limited and typically only meets the interests of larger audience groups” (see applicant arguments, page 7) and further argues that Byrne does not disclose “selecting content such as news content based on audiences or sizes, nor providing timely content” (see applicant arguments, page 8). Respectfully, there is nothing in the claims related to the interests of larger audience groups or providing timely content. The amended claims generate metadata based on one or relevance, timeliness, sentiment and confidence values and select content items to provision based on the values (see exemplary claim 1). 
Respectfully, it is noted that Byrne discloses an ontology of information assets that includes descriptive metadata including semantic tags that are used to generate a semantic graph with edges reflecting relationships between items (see paragraphs [0043]-[0044]). This reads on the claimed generate step related to items and corresponding metadata and semantic metadata. Further, Ito teaches a request for provision of content using current context of the user (see paragraph [0069],[0045]). It is respectfully noted that these teachings, in combination with the newly added references, teaches the claimed subject matter as shown in the rejections above.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ito teaches providing useful content to a user based on the current context of a user (see Ito, paragraphs [0005]-[0006]), which gives the user the advantage of having convenient and timely access to useful sources of information.

Applicant’s further arguments with respect to claims 1-3,5-12 and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the newly added Malabarba reference, in combination previously cited references, teaches the amended claims as shown in the rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198